COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                               §
 KYRON ELDON CHILD A/K/A KYRON                                 No. 08-14-00108-CR
 ELDON CILD,                                   §
                                                                 Appeal from the
                             Appellant,         §
                                                           Criminal District Court No.1
 v.                                            §
                                                             of Tarrant County, Texas
 THE STATE OF TEXAS,                            §
                                                                 (TC# 1324778D)
                             State.             §

                                            §
                                          ORDER

      The Court GRANTS the State’s third motion for extension of time to file the brief until
                                          '
October 28, 2014. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE THE
                                           '
STATE’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Charles M. Mallin, the State’s Attorney, prepare the

State’s brief and forward the same to this Court on or before October 28, 2014.

       IT IS SO ORDERED this 29th day of September, 2014.

                                            PER CURIAM